Citation Nr: 0711672	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  99-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1971.  He also had service with the Florida Army National 
Guard from November 1981 to April 1986.  He died in April 
1986.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2001.  A 
transcript of that hearing is associated with the claims 
folder.

The Board issued a decision in July 2002 in which it denied 
service connection for the cause of the veteran's death.  The 
appellant appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand (Joint Motion), in a March 2003 Order, the Court 
vacated the Board decision and remanded the case to the Board 
for consideration of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  

In August 2003, the Board remanded the appeal to the RO for 
additional action.  The Board issued a decision in February 
2005 in which it again denied service connection for the 
cause of the veteran's death.  The appellant once again 
appealed that decision to the Court.  Pursuant to a December 
2006 Joint Motion, in a December 2006 Order, the Court 
vacated the Board decision and remanded the case to the Board 
for compliance with the December 2006 Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The December 2006 Joint Motion indicated that another remand 
was required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998), because there had not been full compliance with the 
March 2003 Court Order.  In the Joint Motion underlying that 
Order, the parties had agreed that the appellant should be 
provided with notice regarding "any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim."  Specifically, the parties noted in 
the December 2006 Joint Remand, the appellant "should have 
been informed that medical nexus evidence was necessary to 
substantiate her claim." 

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) is 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2006).  Such 
notice should specifically apprise the 
appellant that medical nexus evidence is 
necessary to substantiate her claim.  
38 U.S.C.A. § 5103(a) (West 2002).

2.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the last SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



